                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                ABERDEEN DIVISION

TINA COX                                                                              PLAINTIFF

V.                                              CIVIL ACTION NO. 1:18-CV-00199-NBB-DAS

GUIDEONE AMERICA INSURANCE
COMPANY, and JOEY BLAKENEY                                                        DEFENDANTS

Consolidated with:

PEGRAM, JR. V. GUIDEONE AMERICA INSURANCE COMPANY, ET AL.                            1:18-CV-200
SULLIVAN V. GUIDEONE AMERICA INSURANCE COMPANY, ET AL.                               1:18-CV-201
SULLIVAN V. GUIDEONE AMERICA INSURANCE COMPANY, ET AL.                               1:18-CV-202
RHEA V. GUIDEONE AMERICA INSURANCE COMPANY, ET AL.                                   3:18-CV-242

                                  MEMORANDUM OPINION

       Presently before the court are the plaintiffs’ motions to remand. Upon due consideration

of the motions, responses, complaints and applicable authority, the court is ready to rule.

                               Factual and Procedural Background

       Plaintiffs Tina Cox, Lee Pegram, Eddie Sullivan, Jon Sullivan, and James Rhea were

formerly employed as insurance agents for GuideOne America Insurance Company

(“GuideOne”) in various locations across Northern Mississippi. According to Plaintiffs,

Defendants GuideOne and Joey Blakeney, GuideOne’s Sales Director for Mississippi, induced

them to become agents by touting their “pay for performance” commission structure, a program

under which money vested to Plaintiffs based on their in-force book of insurance premiums.

Plaintiffs further allege that Defendants consistently represented to them that this vested amount

was a guaranteed retirement benefit.

       GuideOne decided to terminate Plaintiffs’ employment in September 2017. At that time,

Tina Cox had a vested amount of $301,607.00; Lee Pegram had a vested amount of $173,500.75;
Eddie Sullivan had a vested amount of $416,000.00; Jon Sullivan had a vested amount of

$345,728.36; and James Rhea had a vested amount of $392,513.74. Despite Defendants’

previous guarantees, however, Plaintiffs were given an ultimatum: (1) keep the vested amount

and forfeit their entire book of business with GuideOne or (2) keep their book of business with

GuideOne and forfeit the vested amount. Because the former would have effectively put them

out of business, Plaintiffs chose the latter and forfeited their vested amounts.

       Plaintiffs subsequently filed separate actions against Defendants, asserting claims for

fraud, conversion, breach of contract, unjust enrichment, negligent infliction of emotional

distress, and unconscionability. Defendants promptly removed the actions to this court on the

basis of diversity jurisdiction. Because Plaintiffs’ separate cases are essentially identical, the

court entered an order consolidating them. Plaintiffs now move to remand.

                                    Standard for Removal and Remand

       “[A]ny civil action brought in a State court of which the districts courts of the United

States have original jurisdiction, may be removed by the defendant or defendants, to the district

court of the United States for the district and division embracing the place where such action is

pending.” 28 U.S.C. § 1441(a). A district court has “original jurisdiction of all civil actions

where the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and

costs, and is between . . . citizens of different states.” 28 U.S.C. § 1332(a)(1).

       “[R]emoval statutes are to be construed strictly against removal and in favor of remand.”

Eastus v. Blue Bell Creameries, L.P., 97 F.3d 100, 103 (5th Cir. 1996)(citing Shamrock Oil &

Gas Corp. v. Sheets, 313 U.S. 100, 108-09 (1941)). “The intent of Congress drastically to

restrict federal jurisdiction in controversies between citizens of different states has always been




                                                  2
rigorously enforced by the court.” Garcia v. Koch Oil Co. of Texas, Inc., 351 F.3d 636, 638

(citing St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 288 (1938)).

          The removing party bears the burden of establishing the basis of federal jurisdiction. Id.;

see also De Aguilar v. Boeing Co., 47 F.3d 1404, 1408 (5th Cir. 1995). Further, should the court

have any doubts about its jurisdiction, “it should resolve those doubts by ordering a remand.”

Dardeau v. West Orange-Grove Consolidated Independent School Dist., 43 Supp. 2d 722, 730

(E.D. Tex. 1999)(citing Vasquez v. Alto Bonito Gravel Plant Corp., 56 F.3d 689, 694 (5th Cir.

1995)).

                                                  Discussion

          In moving to remand, Plaintiffs argue that the court lacks diversity jurisdiction because

the parties are not completely diverse. Complete diversity “requires that all persons on one side

of the controversy be citizens of different states than all persons on the other side.” McLaughlin

v. Mississippi Power Co., 376 F.3d 344, 353 (5th Cir. 2004) (citing Harrison v. Prather, 404

F.2d 267, 272 (5th Cir. 1968)). Plaintiffs are citizens of Mississippi. Defendant GuideOne, as a

citizen of Iowa, is diverse from Plaintiffs. Defendant Joey Blakeney, however, is a citizen of

Mississippi. Consequently, unless some exception applies, the parties are not completely

diverse, and this court lacks jurisdiction.

          GuideOne contends that the court may disregard the citizenship of Blakeney because he

has been improperly joined in this action to defeat federal jurisdiction. When a court’s

jurisdiction is premised on diversity jurisdiction, "[t]he improper joinder doctrine constitutes a

narrow exception to the rule of complete diversity.” McDonal v. Abbott Laboratories, 408 F.3d

177, 183 (5th Cir. 2005). To that end, courts place a heavy burden of persuasion upon those

asserting improper joinder. Griggs v. State Farm Lloyds, 181 F.3d 694, 701 (5th Cir. 1999).



                                                   3
          To establish improper joinder, the party seeking removal must demonstrate either “(1)

actual fraud in the pleading of jurisdictional facts, or (2) inability of the plaintiff to establish a

cause of action against the non-diverse party in state court.” Travis v. Irby, 326 F.3d 644, 647

(5th Cir. 2003) (citing Griggs, 181 F.3d at 701). Under the second prong, the removing party

must show that there is no reasonable basis for the court to predict that the plaintiff might be able

to recover against the non-diverse defendant. Smallwood v. Illinois Central R.R. Co., 385 F.3d

568, 573 (5th Cir. 2004). Courts ordinarily examine a claim of improper joinder by conducting a

Rule 12(b)(6)-type analysis. Id.

          In asserting improper joinder, Defendants argue that Plaintiffs have no possibility of

recovery against Blakeney on their claims of fraud and negligent infliction of emotional distress

(“NIED”).1 Defendants first contend that Plaintiffs’ fraud claims fail because they have not

plead fraud with sufficient particularity.2 Defendants further contend that Plaintiffs cannot

recover for NIED because they have not identified a physical injury or harm resulting from

Blakeney’s alleged negligence.3

          Notwithstanding the potential merit of these arguments, the court finds application of the

improper joinder doctrine to be unwarranted here. In so finding, the court emphasizes that the

arguments espoused by Defendants apply not only to the claims asserted against Blakeney, but


1 Defendants mistakenly opine that Plaintiffs conceded their claims for conversion, breach of contract, and unconscionability
against Blakeney. A careful review of Plaintiffs’ motions to remand, however, reveals that no such concession was made. Thus,
Defendants must demonstrate the impossibility of recovery on all claims asserted.
2See Williams v. WMX Technologies, Inc., 112 F.3d 175 (5th Cir. 1997)(holding that “[p]leading fraud with particularity requires

time, place, and contents of the false representation, as well as the identity of the person making the misrepresentation and what
that person obtained as a result”); see also Horne v. Time Warner Operations, Inc., 119 F. Supp. 2d 624, 629 (S.D. Miss. 1999)
(noting that a complaint that merely tracks the language of the elements of a fraud claim does not satisfy its burden in pleading
fraud with particularity).
3 Contrary to Defendants’ assertion, however, Mississippi law does not require a plaintiff to establish a physical harm in order to

recover for NIED. See McGuffie v. Herrington, 966 So.2d 1274, 1278 (Miss. Ct. App. 2007)(noting that plaintiffs asserting a claim
for NIED must prove “some sort of injury, whether it be physical or mental”) (emphasis added).




                                                                4
also to those asserted against GuideOne.4 Plaintiffs failed to plead fraud with particularity

entirely as to both defendants, their allegations merely tracking the elements of the claim.

Moreover, Plaintiffs do not identify any physical harm or injury whatsoever relevant to their

NIED claims. Thus, Defendants advance a “common defense” which “is equally dispositive of

both the non-diverse [] and the diverse defendants.” See Marshall v. Kansas City Southern Ry.

Co., 372 F. Supp. 2d 916, 919 (S.D. Miss. 2005).

         “When the only proffered justification for fraudulent joinder is that there is no reasonable

basis for predicting recovery against the local defendant and that showing is a fortiori applicable

to all defendants, rather than to the local defendants alone, the requisite showing has not been

made.” Smallwood, 352 F.3d at 222. Instead, “there is no fraudulent joinder, only a lawsuit

lacking in merit.” Id. at 223. The court, therefore, finds that Defendants have failed to meet

their heavy burden in demonstrating that Blakeney has been improperly joined and that,

consequently, the court lacks diversity jurisdiction.

                                                         Conclusion

         Based on the foregoing discussion, the court finds that Plaintiffs’ motions to remand are

well-taken and should be granted. A separate order in accord with this opinion shall issue this

day.

         This, the 9th day of September, 2019.

                                                                     /s/ Neal Biggers
                                                                     NEAL B. BIGGERS, JR.
                                                                     UNITED STATES DISTRICT JUDGE




4Defendants failed to address Plaintiffs’ claims for conversion, breach of contract, unjust enrichment, and unconscionability, but
have filed a joint motion to dismiss (Docket # 5), advancing the same arguments for dismissal for all claims on behalf of both
defendants. Accordingly, the court concludes that the “common defense rule” would apply to those claims as well.

                                                                5
